Citation Nr: 1308405	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  05-12 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel




INTRODUCTION

The Veteran had active duty service from June 1970 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a February 2003 rating decision in which the RO denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

In August 2006, the Board, inter alia, remanded the claims for service connection to the RO, via the Appeals for further action, to include additional development of the evidence.

In June 2008, the Board, inter alia, denied the Veteran's claims for service connection.  The Veteran subsequently appealed the Board's decision to the United States of Appeals for Veterans Claims (Court).  In a June 2010 Memorandum Decision, the Court, inter alia, vacated the Board's June 2008 decision and remanded the claims on appeal to the Board for further proceedings consistent with the Court's Memorandum Decision.

In August 2011, the Board, inter alia, remanded the claims for service connection to the RO, for further action, to include additional development of the evidence.

In August 2012, the Board, inter alia, again remanded the claims for service connection for further action, to include additional development of the evidence.  After completing the requested action, the AMC continued to deny each claim (as reflected in a January 2013 supplemental statement of the case), and returned these matters to the Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service. 

3.  Bilateral hearing loss was not shown in service or for many years thereafter, and the medical opinions that directly addressed the medical relationship, if any, between current bilateral hearing loss and service weigh against the claim.

4.  Tinnitus was not shown in service or for many years thereafter, and the medical opinions that directly addressed the medical relationship, if any, between current tinnitus and service weigh against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R.        §§ 3.102, 3.159, 3.303, 3.385 (2012). 

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A.           §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R.  §§ 3.102, 3.159, 3.303, 3.385 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.   See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an October 2002 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The February 2003 RO rating decision reflects the initial adjudication of the claims after issuance of the October 2002 letter.

While VA did not provide notice of general information pertaining to the assignment of disability ratings and effective dates (in the event any claim for service connection is granted), consistent with Dingess/Hartman, until September 2006, on these facts, the timing of such notice is not shown to prejudice the Veteran.  As the Board herein denies the claims for service connection, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA treatment records.  Also of record and considered in connection with the appeal are the updated VA treatment records, as requested by the Board in its August 2006 remand, and the reports of the VA examination, as requested by the Board in its August 2011 and August 2012 remands.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Finally, there are various written statements provided by the Veteran, and by his representative, on his behalf. 

The Board notes that documentation contained in the claims file reflects that the Social Security Administration (SSA) has awarded the Veteran benefits.  However, the Veteran has not indicated, and the record does not otherwise show, that hearing loss and/or tinnitus was/were the basis of his SSA disability claim.  In a report of a June 1998 VA examination, the Veteran stated that he had applied for SSA benefits due to his nonservice-connected back condition.  Therefore, the Board finds that it is not necessary to request records from SSA.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant"). Additionally, the Veteran has not identified any additional, outstanding records necessary to decide his claims on appeal.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Factual Background

A November 1969 service entrance examination was negative for any relevant abnormalities and the Veteran denied hearing loss or ear trouble in an accompanying Report of Medical History (RMH).  On audiometric testing, pure tone thresholds, in decibels, were as follows:

Hertz	500	1,000	2,000	4,000
Right	15	0	0	5	
Left	 	15	10	5	15

An October 1970 Physical Profile Record was entered due to a chronic dissociative reaction that manifested as blackout spells without the loss of consciousness.  In a December 1971 RMH, the Veteran denied hearing loss, running ears and ear trouble of any sort.  A January 1972 service discharge examination was also negative for any relevant abnormalities.  On audiometric testing, pure tone thresholds, in decibels, were as follows:

Hertz	500	1,000	2,000	4,000
Right	10	10	10	10	
Left	 	10	10	10	10

The remaining service treatment records are negative for any complaints, treatments or diagnoses related to hearing loss, tinnitus or a head injury.

The report of a May 1996 VA general medicine examination reflects the Veteran complaints of tinnitus.  

In a November 1999 statement, the Veteran wrote that he had been assigned an artillery unit during service, that he worked without hearing protection, and that he had experienced ringing in his ears on several occasions.  After service, he worked in automobile repair and owned his own garage.  The severe pain in his ears prevented him from hunting after service.

A September 2002 VA treatment note documents the Veteran reports that his tinnitus had worsened in the past year.  The provider opined that the Veteran's tinnitus was likely due to noise exposure and hearing loss.

In a September 2003 notice of disagreement, the Veteran wrote that he had been exposed to noise during service as a crew member and driver for a self-propelled cannon.  The first shell fired from such a cannon caused his ears to ring and he thought this ringing was normal.  

A November 2004 treatment note reflects the Veteran's reports of in-service noise exposure from Howitzers and 30 years of post-service noise exposure as an auto mechanic without the use of hearing protection.  Recreational noise exposure was denied by the Veteran.  He reported constant tinnitus since the 1970s and that the intensity of his tinnitus had increased in the past 10 to 15 years.

In an April 2005 statement, the Veteran wrote that he had been struck in the head with a pole and heard ringing in his ears after the incident.  Later, he was on the ground five feet from the guns, and that "hurt" him.  He had requested to see the doctor but was told that the conditions were worse in Vietnam.  His ear condition then worsened and he sought assistance from his chaplain and his congressman; his orders were changed to a warrant officer.  After service, he worked in a gas station pumping gas, test driving cars, as a billing manager and as an auto mechanic.

A report of a January 2007 VA examination documents the Veteran's reports that his tinnitus began after a service training exercise involving explosions.  He reported that he did not use ear protection and that he was reassigned to be a warrant officer when his hearing worsened.  Military noise exposure was reported to include heavy artillery and tanks while post-service occupational and noise exposure were denied. On audiometric testing, pure tone thresholds, in decibels, were as follows:

Hertz	500	1,000	2,000	3,000	4,000
Right	10	5	15	50	55	
Left	 	10	15	15	25	60

Speech recognition scores on the Maryland CNC Word list were 88 percent in the right ear and 94 percent in the left ear.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were related to service noise exposure as his hearing thresholds were within normal limits at service discharge in 1972.  

A report of a February 2007 VA examination reflects the Veteran's reports that he developed ringing in his ears during service after performing physical training with explosions and bullets overhead and that it was aggravated by noise from the Howitzer.  He further reported that this ringing became so incapacitating that he requested transfer from the artillery to another job which did not involve such excessive noise exposure but the ringing did continue despite the absence of ambient noise.  Post-service, he reported involvement in automobile repairs but that he worked in a quiet office as the owner.  Following a physical examination, the examiner noted that the Veteran's subjective tinnitus had been reported to be variable, which suggested a possible functional basis for this complaint.  The examiner also opined that the Veteran's audiograms did not reflect impairment by his tinnitus as such results had improved over the years.

A November 2011 VA Disability Benefits Questionnaire (DBQ) documents the Veteran's reports that the ringing in his ears began after being "too close" to a Howitzer when it went off and that it worsened after being around loud things during service.  He also reported that he was hit in the head and saw stars but did not notice any changes with his ears when that happened.  Post-service occupational noise exposure included work as a mechanic; he reported that he had spent 65 to 70 percent of his time performing office work in a quiet area.  Post-service recreational noise exposure was denied as he only hunted with a quiet bow.  On audiometric testing, pure tone thresholds, in decibels, were as follows:

Hertz	500	1,000	2,000	3,000	4,000
Right	15	15	25	55	60	
Left	 	15	20	25	40	65

Word recognition testing was not conducted as the examiner determined that it was not appropriate for this Veteran.  Following an examination and a review of the Veteran's claims file, the examiner opined that it was not at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss and tinnitus were caused by or a result of an event in service as his hearing was within normal limits at service discharge, that there were no significant threshold shifts or hearing loss during service and his current hearing loss was not greater than what would be expected given his current age.  The examiner also noted that there was no documentation of tinnitus until 1996.  In addition, the examiner opined that other factors that might be unknown to the Veteran, such as an underlying illness or hereditary, were also possible contributors to any hearing loss and cannot be eliminated as possibilities.  

In a November 2012 addendum to the November 2011 VA examination report, the examiner opined that the Veteran's bilateral hearing loss was not due to his service as the documented evidence did not show that the Veteran had hearing loss during service as his hearing was normal bilaterally on entrance and exit, without significant threshold shifts in either ear.  The examiner referenced the Institute of Medicine findings that there was no sufficient scientific basis for the existence of delayed-onset hearing loss; the examiner noted that the Veteran sustained hearing loss due to military noise exposure, it would have been present and documented at service discharge.  With regard to the Veteran's tinnitus, the examiner opined that it was not as likely as not that the in-service noise exposure contributed to it as his reports of regarding its onset have been inconsistent and, by his own accounts, he had post-service occupational noise exposure 30 to 35 percent of the time.  The examiner further opined that regardless of whether any post-service occupational exposure contributed to the Veteran's tinnitus, many other events besides noise exposure (i.e., illnesses, medications, unknown hereditary factors) have been documented as resulting in tinnitus.

III.  Analysis

The Veteran contends that his hearing loss and tinnitus were caused by his in-service noise exposure, including his work in the artillery and during training.  He also has alleged that his tinnitus began after being struck in the head with a pole.

VA law and regulations provide that service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Veteran's service treatment records do not document the occurrence of, or treatment for, any specific incident of acoustic trauma.  However, the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In this regard, the Veteran has reported that he was exposed to noise from artillery and field exercises.  The Board notes that his Form DD-214 lists his most significant duty assignment as having been in an Artillery battalion.  Given the circumstances of the Veteran's duties in service, the Board finds that he was likely exposed to some noise in service.  Thus, although there is no objective evidence to support a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154. 

Notwithstanding the above, the Veteran's service discharge examination reflects hearing that was within normal limits and contained no complaints related to tinnitus or being struck in the head.  With respect to post-service medical records, the first evidence of a diagnosis of tinnitus was in a May 1996 VA examination while the first evidence of hearing loss was in a May 1999 outpatient treatment note.  As noted above, there is nothing in the Veteran's service records to indicate hearing loss and tinnitus had its onset during service or shortly after service.  Rather, the first medical evidence of such tinnitus was in 1996, approximately 24 years after the Veteran separated from service, while the first evidence of such hearing loss was in 1999, approximately 27 years after the Veteran separated from service.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

The Board notes that, unlike hearing loss, tinnitus, or ringing in the ears, is the type of disability that the Veteran is competent to establish on the basis of his own assertions.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374 (2002).  And, as with hearing loss, he has, on occasion, alleged a continuity of symptoms, which he also is competent to assert.  However, he has not been consistent in his assertions regarding the onset and presence of such tinnitus and hearing loss.  Hearing loss as well as ear trouble of any sort was denied by the Veteran in a December 1971 RMH.  The Veteran wrote in an April 2005 statement that his tinnitus began after being struck on the head with a pole and that subsequent noise exposure from guns had worsened the ringing in his ears.  In contrast, a report of a February 2007 VA examination documents his reports that he first developed ringing in his ears after live fire night exercises and that his symptoms were aggravated by subsequent noise exposure from artillery and tanks.  In a November 2003 notice of disagreement, the Veteran wrote that the ringing in his ears began after the first shell was fired from the cannon.  In addition, he denied problems or changes in his ears after being struck with a pipe and attributed his symptoms to noise exposure from Howitzers in a November 2012 VA examination.  Although the Veteran denied a history of post-service occupational noise exposure during the January 2007 VA examination, he reported such exposure during part of the workday in a November 2011 VA examination.  In light of these contradictory statements, any current assertions as to experiencing hearing loss and tinnitus during service, advanced in furtherance of the appeal, are deemed not credible.  

Moreover, on the question of whether the Veteran's current bilateral hearing loss and tinnitus are medically related to his in-service noise exposure, the Board notes that the record includes conflicting opinions.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).   However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49  (2000).  In this instance, for reasons to be discussed below, the Board finds the opinion from the VA examiner in November 2011, and the November 2012 addendum to that examination report, to be most probative in discussing these claims. 

The VA examiner, in the November 2011 VA examination report and the November 2012 addendum, declined to find a nexus between the Veteran's hearing loss and tinnitus and service, noting that the Veteran's hearing was normal at separation, that there was insufficient scientific basis to support the existence of delayed-onset hearing loss and that the Veteran had post-service occupational noise exposure.  As this opinion was based on examination of the Veteran and consideration of his documented medical history and assertions, and is supported by stated rationale, the Board accepts this opinion as probative of the medical nexus question.  

By contrast, a VA provider opined that the Veteran's tinnitus was likely due to noise exposure and hearing loss in a September 2002 VA treatment note.  However, no rationale was provided in support of this opinion.  A medical opinion which only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two-" a medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The September 2002 private audiology opinion is therefore being afforded little, if any, probative weight. 

In addition, the Board notes the opinion of the January 2007 examiner that the Veteran's hearing loss and tinnitus were not as likely as not related to his service.  The Court, in a July 2010 Memorandum Decision, determined that it was unclear whether this January 2007 examiner had considered the Veteran's lay statements when reaching the opinion.  The Board subsequently obtained additional etiological opinions, however, such opinions were obtained from a different examiner than the one who conducted the January 2007 examination.  In light of the Court's determination, this opinion is therefore being afforded little, if any, probative weight.

Furthermore, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's bilateral hearing loss and/or tinnitus and service, the Board finds that no such assertions provide persuasive evidence in support of the claims.  The matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Hence, the lay assertions of medical nexus have no probative value. 

For all the foregoing reasons, the claims for service connection for bilateral hearing loss and tinnitus must be denied.  In reaching the conclusion to deny the claims, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


